Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on December 31, 2020 was received and has been entered.  Claims 17-35 were amended. Claims 17-35 are in the application.   Replacement Specification was submitted to correct minor typographical errors including “footprint” for “projected print”.  A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings under 37 CFR 1.83(a).  based on the 
“length of the pairs of curved arms taking into account a central portion, angularly masks a segment of a circle in claims 32-33 and the trapezoidal form in claim 30” is withdrawn based on Applicant’s arguments and the amendments to the claims.
Specification
The previous objection to the title of the invention for not being descriptive is maintained.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Paragraph beginning page 5, line 27 including the phrase “arms can describe a form” is awkward. A suggested revision is as follows: “arms define a form”
Specification should be revised in accordance with this revision and revision concerning most recent and all amendments to the claims.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “ophthalmic articles” in claims 17-35.
	Specification should be revised for compliance with proper English and idiomatic language.
  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Amendments to the specification should be accompanied by a statement that no new matter has been and accompany support for the amendment in priority document as filed.
Claim Objections
Claims are objected to because of the following informalities: 

 “17. An installation for vapor deposition of a coating on opthalmic articles, comprising: 												a source emitting molecules of a material to be deposited on the opthalmic articles, the molecules being emitted from an evaporation cone; a which is concave shaped, said rotary support comprising individual receptacles, each individual receptacle configured to receive an ophthalmic article and undergoes revolutions while the rotary support is rotating during use; and 
a distribution mask arranged [[on]] in a path of a portion of the molecules emitted by said emitting source toward the rotary support 
wherein the distribution mask is formed with at least one arm, each arm arranged so as to mask only a partial zone of an individual receptacle over a part of a of the individual receptacle the which is masked including the center of the individual receptacle while lateral portions of the ophthalmic articles are exposed to the molecules [[when]] emitted by the emitting source. “
Additionally, clarification is requested based on motion of receptacles as part of the rotary support. Revolution is being used to refer to path of the individual receptacles around the rotary support and not rotation of each receptacle about an individual axis of each individual receptacle. Based on paragraph 70 and Fig. 3, this is how the claim limitation is being interpreted.  Clarification is requested.
The previous objection to claims 21, 27-28, and 31-33 is withdrawn based on the amendment to the claims.
Claims 20 is objected to based on its dependence on a cancelled claim. For the purpose of prosecution, Examiner is considering this claim to be dependent on claim 19 based on the original numbering and corresponding antecedent basis for “the associated track” in claim 20 provided by claim 19.
Claims 32-33 are objected to based on the phrase: “a central portion”. A suggested revision is “a central portion of the distributed mask”.
Claim 34 is objected due to the phrase “arms can describe a form” is awkward. A suggested revision is as follows: “arms define a form”
The previous objection due to claim 34 reciting: “the trace of the central portion” is maintained. A suggested revision is “a trace of a central portion of the distribution mask”.												The previous objection due to claim 35 reciting “optical articles” is maintained. A suggested revision is “the optical articles”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claims 18-29, 31-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn based on the amendment to claims 17, 20, 23-25, and 32-34.  
Claims 20 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “footprint” in claims 20 and 23-25 is used by the claim to mean “trace or outline or overlapping portion” while the accepted meaning is “an impression or made by a foot or shoe as in sand”. The term is indefinite because the specification does not clearly redefine the term. Examiner is considering a footprint which is made with physical contact to be different than “an area” or “an overlapping portion” between two objects where there is no physical contact between the two portions. Clarification is requested. For the purpose of prosecution, based on Figs. 3-6, Examiner is considering the term as “an overlapping portion”. 
Claim 27 is rejected for its dependence on an indefinite claim. 
Claim Rejections - 35 USC § 103
The previous rejection of claims 17-34 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,447,653 to Debley et al (hereinafter Debley) and US Pat. Num. 6,716,322 to Hedge et al (hereinafter Hedge) and US Pat. Num. 7,311,939 to Zultzke et al (hereinafter Zultzke) and US Pat. Pub. No. 20160303607 A1 to Higuch et al (hereinafter Higuchi) is being maintained.
	Regarding claim 17, Debley teaches an installation for vapor deposition (ion beam sputtering, ibs) of a coating on optical articles (10), comprising: and a distribution mask (22) arranged on a path of a portion of the molecules emitted by said emitting source toward the rotary support of optical articles (10) during use, wherein the distribution mask (22) is formed with at least one arm (25-27 a-b) arranged so as to 
Regarding claim 17, Debley does not explicitly teach a masked partial zone including the center of the individual receptacle.
Hedge is directed to an evaporation coating apparatus including a mask.
	Hedge teaches a masked partial zone including the center of the individual receptacle. (See Hedge, Figs. 11-14 and col. 11, lines 11-30.)
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a masked partial zone including the center of the individual receptacle, because Hedge teaches this would prevent deposition from reaching the center of the substrate. (See Hedge, col. 13, lines 50-54.) 
Regarding claim 17, Debley does not explicitly teach a masked partial zone including the center of the individual receptacle while the lateral portions are exposed to the molecules when emitted by the emitting source.
	Hedge teaches a masked partial zone including the center of the individual receptacle with the width of the sides of the masks adjusted to improve uniformity. (See Hedge, Figs. 11-14, 16A  and col. 11, lines 11-30 and col. 14, lines 6-16.)
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a masked partial zone including the center of the individual receptacle, because Hedge teaches this would prevent deposition from reaching the center of the substrate and Hedges teaches the shape of the mask can be varied with reducing the width of the sides of the mask to improve uniformity. (See Hedge, col. 13, lines 50-54.) 

	Zultzke is directed to an evaporation coating apparatus.
	Zultzke teaches a source emitting molecules of a material to be deposited on the optical articles during use, the molecules being emitted according to an evaporation cone. (See Zultzke, paragraphs 11-12 and 15.)
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a source emitting molecules of a material to be deposited on the optical articles during use, the molecules being emitted according to an evaporation cone, because Zultzke teaches this provides an art recognized equivalent structure for depositing coating on a substrate in an evaporation coating apparatus. 
Regarding claim 17, Debley does not explicitly teach a concave shaped rotary support comprising individual receptacles, each individual receptacle configured to receive an opthlamic article and undergo revolution while the rotary support is rotating during use.
	Higuchi is directed to an evaporation coating apparatus.
	Higuchi teaches a concave shaped rotary support comprising individual receptacles, each individual receptacle configured to receive an opthlamic article and undergo revolution while the rotary support is rotating during use. (See Higuchi, paragraphs 40-41 and 43; Figs. 2-3.)
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a concave shaped rotary support comprising individual 
Intended use language is located in the preamble of claim 17 (for vapor deposition of a coating on optical articles).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The combination of references is capable of the intended use and as a result meets the claim.
Claim 17 recites an intended use clause (i. e. during use, intended to receive,). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The combination of references is capable of the intended use and as a result meets the claim.
Regarding claim 18, Debley teaches the at least one arm (25-27) is arranged so as to be centered facing the concentric track. (See Debley, Figs. 1-4 and col. 4, lines 25-35.)
	Regarding claim 18, Debley does not explicitly teach the individual receptacles of optical articles are arranged in concentric tracks. 

	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the individual receptacles of optical articles are arranged in concentric tracks, because Higuchi teaches this provides uniform deposition over each work. (See Higuchi, paragraph 5.) 
Regarding claim 19, Debley teaches one arm (25-27) is curved, extending along an associated track. (See Debley, Figs. 1-4 and col. 4, lines 25-35.)
Regarding claim 20, Debley teaches the width of the mask can be adjusted to desired coating for the entire segment. (See Debley, Abstract.)
Debley does not explicitly teach the width of the arm at right angles to the associated track is configured so that the projected print of the arm on the optical articles of the associated track has a width at right angles to the associated track which is less than the width of the optical articles when the latter are borne by the rotary support such that, during use, said arm prevents the deposition of molecules in a central portion of the optical articles and allows the deposition of molecules in two lateral portions of the optical articles arranged on either side relative to the associated track.
Examiner is considering footprint of the arm to be equivalent to the projected print.
	Hedge teaches the width of the arm at right angles to the associated track is configured so that the projected print of the arm on the optical articles of the associated track has a width is less than the width of the optical articles when the latter are borne by the rotary support such that, during use, said arm prevents the deposition of 
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the width of the arm at right angles to the associated track is configured so that the projected print of the arm on the optical articles of the associated track has a width at right angles to the associated track which is less than the width of the optical articles when the latter are borne by the rotary support such that, during use, said arm prevents the deposition of molecules in a central portion of the optical articles and allows the deposition of molecules in two lateral portions of the optical articles arranged on either side relative to the associated track, because Hedge teaches this provides deposition in the desired pattern over the work. (See Hedge, col. 13, lines 50-55.)
Regarding claim 21, Debley teaches the width of the mask can be adjusted to desired coating for the entire segment. (See Debley, Abstract.)
Debley does not explicitly teach the width (La) of the arm extends in a direction at right angles to the track and is less than the width (LA) of the optical articles intended to be borne by the rotary support.  
Hedge teaches the width (La) of the arm extends in a direction at right angles to the track and is less than the width (LA) of the optical articles intended to be borne by the rotary support. (See Hedge, col. 11, lines 15-20 and Figs. 10A.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the width (La) of the arm extends in a direction at right A) of the optical articles intended to be borne by the rotary support, because Hedge teaches this provides deposition in the desired pattern over the work. (See Hedge, col. 13, lines 50-55.)
Regarding claim 22, Debley teaches the mask comprises an arm (25-27) for each track (15) of the rotary support. (See Debley, Figs. 1-4 and col. 4, lines 25-35.)
Regarding claim 23, Debley teaches the width of the mask can be adjusted to desired coating for the entire segment. (See Debley, Abstract.)
Debley does not explicitly teach the width (La) at right angles to the associated track of the projected print of the arm on the optical articles of the associated track lies between 60% and 95% of the width of the optical articles borne by the rotary support.  
Debley teaches the width of the mask is adjusted to provide the optimal coating rate. (See Debley, col. 2, lines 35-40.)
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different metals and their alloy, through routine experimentation, with a reasonable expectation of success, to the select the proper width of the mask, as a result-effective variable, in order to provide the optimal coating rate for the entire segment. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Regarding claim 24, Debley teaches the width of the mask can be adjusted to desired coating for the entire segment. (See Debley, Abstract.)
Debley does not explicitly teach the width (La) at right angles to the associated track of the projected print of the arm on the optical articles of the associated track lies between 80% and 90% of the width of the optical articles borne by the rotary support.  

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different metals and their alloy, through routine experimentation, with a reasonable expectation of success, to the select the proper width of the mask, as a result-effective variable, in order to provide the optimal coating rate for the entire segment. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Regarding claim 25, Debley teaches the width of the mask can be adjusted to desired coating for the entire segment. (See Debley, Abstract.)
Debley does not explicitly teach the width (La) at right angles to the associated track of the projected print of the arm on the optical articles of the associated track lies between 85% of the width of the optical articles borne by the rotary support.  
Debley teaches the width of the mask is adjusted to provide the optimal coating rate. (See Debley, col. 2, lines 35-40.)
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different metals and their alloy, through routine experimentation, with a reasonable expectation of success, to the select the proper width of the mask, as a result-effective variable, in order to provide the optimal coating rate for the entire segment. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Regarding claim 26, Debley teaches each arm has a rounded end. (See Debley, Figs. 1-4 and col. 4, lines 25-35.)
Regarding claim 27, Debley does not explicitly teach the radius of curvature of the rounded ends corresponds to the radius of curvature of the optical article.  

It would have been obvious to a person of ordinary skill in the art at the time invention was filed to include the radius of curvature of the rounded ends corresponds to the radius of curvature of the optical article, because Hedge teaches this structure can be useful to provide film thickness uniformity. (See Hedge, col. 11, lines 23-28.) 
 Regarding claim 28, Debley does not explicitly teach the mask comprises a central portion whose form is configured to compensate for a non-uniformity of the evaporation cone between the different tracks of receptacles of optical articles.
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since Debley teaches all of the structure capable of the same function (elliptical central portion), the resulting structure would expect to be capable of the same function, and can be used for the same purpose as in the instant application. Debley teaches all of the necessary structures the functional limitations would necessarily follow as set forth in MPEP 2112.01 (II).
Regarding claim 29, Debley teaches for each track of receptacles, a first arm (25-27a) and a second arm (25-27 b) extending the central portion symmetrically on either side of the central portion (portion of arm between 25-27a and 25-27b). (See Debley, Figs. 1-4 and col. 4, lines 25-35.)

Regarding claim 31, Debley teaches the length of the arms increases (27b to 26b) with the distance of the concentric associated tracks from the axis of rotation (A) of the rotary support. (See Debley, Figs. 1-4 and col. 4, lines 25-35.)
Regarding claim 32, Debley does not explicitly teach the length of the pairs of curved arms, together with a central portion, angularly masks a segment of a circle of between 600 and 1600.  
Hedge teaches the length of the pairs of curved arms, together with a central portion, angularly masks a segment of a circle of between 100 and 1800. (See Hedge, Fig. 10A and col. 11, lines 10-16.)
It would have been obvious to a person of ordinary skill in the art at the time invention was filed to include the length of the pairs of curved arms, together with a central portion, angularly masks a segment of a circle of between 600 and 1600 , because Hedge teaches this structure can be useful to provide film thickness uniformity. (See Hedge, col. 14, lines 60-65.)  
 Regarding claim 33, Debley does not explicitly teach the length of the pairs of curved arms, together with a central portion, angularly masks a segment of a circle of between 800 and 1400.  
Hedge teaches the length of the pairs of curved arms, together with a central portion, angularly masks a segment of a circle of between 100 and 1800. (See Hedge, Fig. 10A and col. 11, lines 10-16.)
0 and 1400, because Hedge teaches this structure can be useful to provide film thickness uniformity. (See Hedge, col. 14, lines 60-65.)  
Regarding claim 34, Debley teaches the ends of the arms (25-27 a-b) are inscribed in a form corresponding to the trace of the central portion (central portion of 30) of the central mask. (See Debley, Figs. 1 and 4.)
The previous rejection of claim 35 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,447,653 to Debley et al (hereinafter Debley) and US Pat. Num. 6,716,322 to Hedge et al (hereinafter Hedge) and US Pat. Num. 7,311,939 to Zultzke et al (hereinafter Zultzke) and US Pat. Pub. No. 20160303607 A1 to Higuch et al (hereinafter Higuchi) as applied to claims 17and further in view of US Pat. Pub. No. 20130228121 A1 to Pei (hereinafter Pei) is being maintained.
Regarding claim 35, Debley does not explicitly teach the rotary support has a concave form such that the receptacles of optical articles are arranged equidistant from the emitting source.  
Pei is directed to an optical coating device.
Pei teaches the rotary support has a concave form such that the receptacles of optical articles are arranged equidistant from the emitting source. (See Pei, Fig. 4 and paragraphs 15-16.)
It would have been obvious to a person of ordinary skill in the art at the time invention was filed to include the rotary support has a concave form such that the 
Response to Arguments
Applicant's arguments filed 12-31-20 have been fully considered but they are not persuasive. Applicant’s representative argues on second paragraph of page 13 of the Remarks Section that the secondary reference “Hedge does not disclose a support comprising receptacles configured to receive ophthalmic articles, like lenses, to be coated.”  Hedges is not being relied on to teach this claimed element. 
Applicant’s representative argues in third paragraph of page 13 of the Remarks Section that the secondary reference Hedge is directed to lift off deposition and “A person of ordinary skill in the art would not have the motivation to combine Debley and Hedges for at least these reasons.”  Examiner disagrees as Hedges teaches the shape of the mask can be varied with reducing the width of the sides of the mask to improve uniformity. (See Hedges, Figs. 11-14, 16A and col. 14, lines 6-16.)
Applicant’s representative argues in first paragraph of page 14 of the Remarks Section that the primary reference “The mask of Debley comprises arms (segments 25a, 25b, 26a, 26b, 27a, and 27b), but those arms will mask the mirrors totally because the width of the arms as shown in figures is equal or larger than the diameter of the mirrors… Therefore, even if a person having ordinary skill in the art would have combined Debley and Hedge, the person would not have achieved the object of amended claim 17.”  Examiner disagrees as the primary reference Debley is not being relied on to teach this claimed limitation ie specific dimensions. Instead, Hedges teaches the shape of the 
Applicant’s representative argues in the second paragraph of page 14 of the Remarks Section that the teaching reference “Zultzke appears to disclose different ring-shaped masks having periodical structures at their edges, which is quite different to the disclosure of Debley.” and in the primary reference “the rotating support in Debley is a flat plate, whereas the rotating support in Zultzke is dome shaped.” Examiner disagrees as Zlutzke is not being relied on to teach the shape of the masks”. 
Applicant’s representative argues in the last paragraph of page 14 to first paragraph of page 15 of the Remarks Section that the teaching reference Higuchi is a very complex installation for coating articles without a mask and with individual rotating supports fixed to a dome. Examiner disagrees as Higuchi is not being relied onto to teach a mask. Further, Examiner considers it would have within the skill of a person with ordinary skill in the art to modify Debley and Higuchi because they are both in the same field of deposition.
 Applicant’s representative argues in the second paragraph of page 15 of the Remarks Section that the references are “missing multiple elements of the current claims, and, as such, is unable to form the basis of a prima facie case of obviousness against the claims.”   Examiner disagrees. As set forth above all of the claim limitations have been argued against including identifying elements of the claims. As a result, a valid prima facie case of obviousness has been made.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KARL KURPLE/Primary ExaminerArt Unit 1717